Citation Nr: 0209516	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  99-18 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a right knee disability.

(The issue of service connection for a back disability will 
be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1958 to August 
1958, from August 1961 to June 1967, and from October 1967 to 
January 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by the Cheyenne, 
Wyoming Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a back 
injury, right knee injury, defective vision, nystagmus, 
dental condition, dental injury due to trauma.  In addition, 
entitlement to nonservice-connected pension benefits was 
denied.  The veteran perfected his appeal as to the first two 
issues.  No appeal was initiated as to any other issue.  The 
Board notes that although service connection for a right knee 
disability was originally considered on the merits of the 
claim, a supplemental statement of the case addressed that 
issue on a new and material basis.  

In a May 2001 rating decision, service connection for dental 
treatment purposes only was established.  The veteran did not 
initiate an appeal as to that action.  

The Board is not, at this time, considering the claim of 
entitlement to service connection for a back disability.  
Rather, the Board is undertaking additional development on 
the issue of service connection for a back disability 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.
FINDINGS OF FACT

1.  In a December 1997 decision, the RO denied service 
connection for a right knee disability.  The veteran did not 
appeal.

2.  Evidence submitted since the RO's December 1997 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran's arthritis of the right knee is causally 
related to an injury that he sustained while on active duty. 


CONCLUSIONS OF LAW

1.  The December 1997 RO decision which denied service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  New and material evidence has been submitted since the 
RO's December 1997 decision, thus, the claim of service 
connection for a right knee disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  Entitlement to service connection for arthritis of the 
right knee is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§  3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
April 1999 rating decision; August 1999 statement of the 
case; February 2001 and November 2001 supplemental statements 
of the case, of the reasons and bases for the denial of his 
claim.  In addition, he was provided two letters dated in 
April and August 2001 which explained the VCAA.  The Board 
concludes that the discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and VCAA letters, informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, pertinent private and VA records have been obtained and 
satisfy 38 C.F.R. § 3.326.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, VA's duties have been fulfilled.  
Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  For the reasons previously set forth, the 
Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

In September 1997, the veteran's original claim for service 
connection for a right knee disability was received.  The 
veteran related that he injured his knee in 1966 while in the 
service.  Thereafter, service medical records were received.  
The service medical records show that July 1958 and August 
1961 enlistment examinations were negative for any right knee 
abnormality.  A June 1964 reenlistment examination was also 
negative for any right knee abnormality.  In November 1965, 
the veteran reported having right knee pain and related that 
he had injured the same knee 3 months ago.  The impression 
was ligament strain.  November 1965 x-rays did not reveal any 
significant abnormality.  In December 1965, the veteran 
complained of pain and stiffness in the right knee.  There 
was no swelling, deformity, decreased range of motion, or 
instability.  The veteran reported pain on stretching the 
medial collateral ligament.  The impression was post-
traumatic arthritis.  Heat was applied and pain medication 
was given.  The veteran was provided an Ace bandage.  A 
December 1966 periodical examination was negative for any 
right knee abnormality.  An April 1967 separation examination 
was negative for any right knee abnormality although the 
veteran reported that the right knee bothered him when he 
stood too long.  The examiner noted that the veteran's knees 
were normal and exhibited full range of motion.  An October 
1967 reenlistment examination was negative for any right knee 
abnormality.  A January 1970 examination was negative for any 
right knee abnormality.  In December 1970, the veteran 
complained of knee pain.  Pain on palpation of the knee was 
noted.  The examiner indicated that the joints were okay.  A 
December 1974 separation examination was negative for any 
right knee abnormality although the veteran reported knee 
complaints.

The veteran was scheduled for a VA examination, but failed to 
report and did not submit evidence in support of his claim.  
In a December 1997 rating decision, service connection was 
denied on the basis that the veteran's claim was not well-
grounded because there was no competent evidence 
demonstrating residual knee disability from service or a 
chronic knee disability since service.  The veteran did not 
appeal that determination.  

The December 1997 RO decision which denied service connection 
for a right knee disability is final.  38 U.S.C.A. § 7105 
(West 1991).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998). 

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a).)

In September 1998, the current claim for service connection 
for a right knee disability was received.  In conjunction 
with this claim, evidence was received.  The veteran 
submitted duplicate service medical records.  In addition, he 
submitted private medical reports which did not pertain to a 
right knee disability.  Also, a July 1998 VA examination was 
conducted which does not pertain to the right knee.  However, 
the veteran also submitted pertinent private medical records.  
Specifically, several letters were received from J.A.W., 
M.D.(Dr.W), which address the veteran's right knee.  In a 
July 1999 letter, Dr. W essentially states that the veteran 
reported that he had an inservice right knee injury and that 
he found the veteran to be truthful.  In an October 1999 
letter, the same physician indicated that he had reviewed the 
veteran's medical records and had conducted an examination.  
Dr. W pointed out that there were several service medical 
records which documented the veteran's complaints of right 
knee problems and that he had injured his right knee.  In a 
March 2001 letter, Dr. W again stated that the veteran showed 
him his military medical records.  The veteran reported that 
he injured his right knee when he dismounted from a service 
vehicle.  The physician noted that several times throughout 
the veteran's military records, there were documented 
complaints of right knee problems and he was diagnosed on one 
occasion as having post-traumatic arthritis of the right 
knee.  Dr. W opined that this may be the case regarding what 
occurred.  The physician indicated that he believed the 
veteran's account of what happened during service in that he 
injured his right knee.  He opined that the veteran's 
reported history of trauma to the right knee coincided nicely 
with his current right knee complaints.  So, it was his 
opinion that current right knee disability is related to 
service.  In a May 2001 letter, Dr. W basically restated the 
same opinion.  

Also added to the record are current VA outpatient records 
dated through April 2002.  A February 2002 record showed that 
the veteran had right knee pain.  The examiner noted that 
there was a possibility that the pain in the veteran's right 
knee might be associated with a remote injury that caused 
eventual arthritis in the right knee.  X-rays revealed 
moderate degenerative changes of the right knee.  No acute 
abnormality was identified.  In addition, these records shows 
that a magnetic resonance imaging, dated in April 2001, 
showed very mild osteoarthritic changes in the right knee 
with no acute fracture or dislocation.  

The Board notes that the veteran also testified at a personal 
hearing before a hearing officer at the RO in October 1999.  
At that time, the veteran stated that he injured his right 
knee during service while dismounting a service vehicle.  
Since that time, the veteran related that he had had right 
knee complaints.  Since service, the veteran related that he 
had injured his right thigh once when he was kicked by a 
horse.  

In sum, the duplicate medical evidence is obviously not new 
to the record.  However, the newly submitted pertinent 
medical evidence is considered to be material.  The VA 
records establish current right knee disability and also 
provide a possible connection between current right knee 
disability and an old injury.  Dr. W has provided competent 
evidence that the veteran's current right knee disability is 
related to an inservice right knee injury.  The Board finds 
that, assuming the credibility of the aforementioned evidence 
which supports the veteran's claims as required by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992), the veteran has 
submitted new and material evidence to reopen the claim of 
service connection for a right knee disability.  Thus, the 
newly submitted evidence is relevant and probative to the 
issue at hand and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156.

In light of the foregoing, the veteran's claim is reopened 
and should be considered on the merits.  The RO has 
considered the veteran's claim on the merits, thus, there is 
no prejudice to the veteran in the Board also considering the 
claim on the merits.  

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, the veteran does not 
claim nor does the record show that his right knee was 
injured during combat service.  Thus, 38 U.S.C.A. § 1154(b) 
is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including arthritis, if manifested to a compensable 
degree with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113;  38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that while the veteran contends that his 
current right knee disability is related to an inservice 
injury to the right knee, the veteran as a lay person is not 
capable of providing an opinion regarding medical causation 
and any such statements are not probative because lay persons 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran is competent to state that he suffered an injury to 
his right knee, but he is not capable to state that current 
right knee disability is related to or the result of the 
claimed right knee injury.  

A review of the record shows that during service, the veteran 
suffered a right knee ligament strain in November 1965.  X-
rays were normal at that time.  The next month, the veteran 
complained of pain and stiffness in the right knee.  The 
examination was negative except for pain on stretching of the 
medial collateral ligament.  The clinical impression was 
post-traumatic arthritis.  No x-rays were taken at that time 
to confirm the presence of arthritis.  Thereafter, the 
veteran made further right knee complaints of several 
occasions, but his examinations were negative.  In December 
1970, the veteran complained of knee pain.  Pain on palpation 
of the knee was noted.  The examiner indicated that the 
joints were "okay".  Finally, a December 1974 separation 
examination was negative for any right knee abnormality 
although the veteran reported knee complaints.  There are no 
medical records dated within one year of the veteran's final 
separation from service.

Currently, the medical evidence shows that the veteran has 
mild osteoarthritic changes with no acute fracture or 
dislocation.  Thus, he has current right knee disability.  A 
VA examiner indicated that it was possible that current right 
knee disability is related to a remote injury.  His private 
physician, Dr. W has opined that in reviewing the veteran's 
personal history as reported by him, the service medical 
records, and through his own examination of the veteran, that 
current right knee disability is related to service.  

The Board notes that the service medical records do not 
actually document the specific injury as currently reported 
by the veteran, however, they do document at least one injury 
and repeated complaints of right knee pain.  Although there 
is an absence of post-service treatment records until the 
current time, Dr. W's opinion relates the veteran's right 
knee disability to service.  In his letters, this physician 
specified various service medical records which supported the 
veteran's assertions and his determination that a right knee 
injury occurred during service.  As a medical professional, 
the Board considers Dr. W to be competent to make this 
assessment.  The RO indicated that the veteran's physician 
spoke only of possibilities, but the Board finds that his 
March 2001 statement is not equivocal in that regard.  This 
correspondence indicated that there is a nexus between 
current right knee disability and service.  His medical 
opinion supports the veteran and is uncontradicted by any 
other in the record and is generally supported by the 
aforementioned VA record.  

In light of the foregoing, this medical evidence, the Board 
finds that a right injury was incurred during service and 
that the weight of the evidence establishes that current 
osteoarthritic changes of the right knee are related to the 
inservice right knee injury.  Under the circumstances, the 
Board concludes that service connection is warranted for 
osteoarthritic changes of the right knee as this disability 
was incurred during service. 







ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a right knee 
disability is reopened.

Entitlement to service connection for arthritis of the right 
knee is granted. 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

